Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent is hereby suspended from the practice of law for two years with the second year stayed. Respondent shall remain on probation for the entire two years under the following conditions: first, that he be subject to random testing, for drug or alcohol use; second, that he attend three Alcoholics Anonymous meetings each week and document such attendance; third, that he make quarterly visits to a psychologist; fourth, that an attorney appointed by the relator monitor these terms and conditions of probation and report compliance with them quarterly to the relator. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.